 1

 2

 3

 4

 5

 6
                               UNITED STATES BANKRUPTCY COURT
 7                             WESTERN DISTRICT OF WASHINGTON
 8
                                                          )    Case No.     19-40905 BDL Ch.13
 9   In re:                                               )
           Mark Anthony Turner                            )    DECLARATION OF DEBTOR
10                                                        )
                                                          )
11   Debtor(s)                                            )
                                                          )
12                                                        )
13          I, the Debtors in the above entitled case, hereby declare under penalty of perjury:

14
            1. I make this Declaration in support of my Motion to Amend Chapter 13 Plan;
15
            2. I have reviewed the amended plan;
16
            3. I have filed all required tax returns and believe the amended plan is feasible;
17
            4. I request that the Court grant the motion.
18
                  .
19
     DATE: June 26, 2019
20
                                                                Respectfully submitted:
21
                                                                /s/Mark Anthony Turner__________
22                                                              Mark Anthony Turner

23

24

25




     DECLARATION
